 
 
I 
108th CONGRESS 2d Session 
H. R. 3909 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2004 
Mr. Ryun of Kansas (for himself, Mr. Tiahrt, Mr. Moran of Kansas, and Mr. Moore) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish the Bleeding Kansas and the Enduring Struggle for Freedom National Heritage Area, and for other purposes. 
 
 
1.Short title This Act may be cited as the Bleeding Kansas National Heritage Area Act. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)The Bleeding Kansas National Heritage Area is a cohesive assemblage of natural, historic, cultural, and recreational resources that— 
(A)together represent distinctive aspects of American heritage worthy of recognition, conservation, interpretation, and continuing use; 
(B)are best managed through partnerships between private and public entities; 
(C)will build upon the Kansas rural development policy and the new homestead act to recognize inherent strengths of small towns and rural communities—close-knit communities, strong local business networks, and a tradition of entrepreneurial creativity. 
(2)The Bleeding Kansas National Heritage Area reflects traditions, customs, beliefs, folk life, or some combination thereof, that are a valuable part of the heritage of the United States. 
(3)The Bleeding Kansas National Heritage Area provides outstanding opportunities to conserve natural, cultural, or historic features, or some combination thereof. 
(4)The Bleeding Kansas National Heritage Area provides outstanding recreational and interpretive opportunities. 
(5)The Bleeding Kansas National Heritage Area has an identifiable theme, and resources important to the theme retain integrity capable of supporting interpretation. 
(6)Residents, nonprofit organizations, other private entities, and units of local government throughout the Bleeding Kansas National Heritage Area demonstrate support for designation of the Bleeding Kansas National Heritage Area as a national heritage area and for management of the Bleeding Kansas National Heritage Area as appropriate for such designation. 
(7)Capturing these interconnected stories through partnerships with National Park Service sites, Kansas State Historical Society sites, local organizations, and citizens will augment the story opportunities within the prospective boundary for the educational and recreational benefit of this and future generations of Americans. 
(8)Communities throughout this region know the value of their Bleeding Kansas legacy, but require expansion of the existing cooperative framework to achieve key preservation, education, and other significant goals by working more closely together. 
(9)The State of Kansas officially recognized the national significance of the Bleeding Kansas story when it designated the heritage area development as a significant strategic goal within the statewide economic development plan. 
(10)Territorial Kansas Heritage Alliance is a nonprofit corporation created for the purposes of preserving, interpreting, developing, promoting and, making available to the public the story and resources related to the story of Bleeding Kansas and the Enduring Struggle for Freedom. 
(11)Territorial Kansas Heritage Alliance has completed a study that— 
(A)describes in detail the role, operation, financing, and functions of Territorial Kansas Heritage Alliance, the management entity; and 
(B)provides adequate assurances that Territorial Kansas Heritage Alliance, the management entity, is likely to have the financial resources necessary to implement the management plan for the Heritage Area, including resources to meet matching requirement for grants. 
(12)There are at least 7 National Historic Landmarks, 32 National Register properties, 3 Kansas Register properties, and 7 properties listed on the National Underground Railroad Network to Freedom that contribute to the Heritage Area as well as other significant properties that have not been designated at this time. 
(13)There is an interest in interpreting all sides of the Bleeding Kansas story that requires further work with several counties in Missouri interested in joining the area. 
(14)In 2004, the State of Kansas is commemorating the Sesquicentennial of the signing of the Kansas-Nebraska Act, opening the territory to settlement. 
(b)PurposesThe purposes of this Act are as follows: 
(1)To designate a region in eastern Kansas and western Missouri containing nationally important natural, historic, and cultural resources and recreational and educational opportunities that are geographically assembled and thematically related as areas that provide unique frameworks for understanding the great and diverse character of the United States and the development of communities and their surroundings as the Bleeding Kansas National Heritage Area. 
(2)To strengthen, complement, and support the Fort Scott, Brown v. Board of Education, Nicodemus and Tallgrass Prairie sites through the interpretation and conservation of the associated living landscapes outside of the boundaries of these units of the National Park System. 
(3)To describe the extent of Federal responsibilities and duties in regard to the Heritage Area. 
(4)To further collaboration and partnerships among Federal, State, and local governments, nonprofit organizations, and the private sector, or combinations thereof, to conserve and manage the resources and opportunities in the Heritage Area through grants, technical assistance, training and other means. 
(5)To authorize Federal financial and technical assistance to management entity to assist in the conservation and interpretation of the Heritage Area. 
(6)To empower communities and organizations in Kansas to preserve the special historic identity of Bleeding Kansas and with it the identity of the Nation. 
(7)To provide for the management, preservation, protection, and interpretation of the natural, historical, and cultural resources within the region for the educational and inspirational benefit of current and future generations. 
(8)To provide greater community capacity through inter-local cooperation. 
(9)To provide a vehicle, particularly in the four counties with high out-migration of population, to recognize that self-reliance and resilience will be the keys to their economic future. 
(10)To build upon the Kansas rural development policy, the Kansas agritourism initiative and the new homestead act to recognize inherent strengths of small towns and rural communities—close-knit communities, strong local business networks, and a tradition of entrepreneurial creativity. 
(11)To educate and cultivate among its citizens, particularly its youth, the stories and cultural resources of the region’s legacy that— 
(A)reflect the popular phrase Bleeding Kansas describing the conflict over slavery that became nationally prominent in Kansas just before and during the American Civil War; 
(B)reflect the commitment of American settlers who first fought and killed to uphold their different and irreconcilable principles of freedom and equality during the years of the Kansas Conflict; 
(C)reflect the struggle for freedom, experienced during the Bleeding Kansas era, that continues to be a vital and pressing issue associated with the real problem of democratic nation building; and 
(D)recreate the physical environment revealing its impact on agriculture, transportation, trade and business, and social and cultural patterns in urban and rural settings. 
(12)To interpret the effect of the era’s democratic ethos on the development of America’s distinctive political culture. 
3.Definitions For the purposes of this Act: 
(1)Management entityThe term management entity means Territorial Kansas Heritage Alliance, recognized by the Secretary, in consultation with the chief executive officer of the State of Kansas, that agrees to perform the duties of a local coordinating entity under this Act. 
(2)Heritage areaThe term Heritage Area means the Bleeding Kansas and the Enduring Struggle for Freedom National Heritage Area in eastern Kansas and western Missouri. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)Unit of local governmentThe term unit of local government means the government of a State, a political subdivision of a State, or an Indian tribe. 
4.Bleeding Kansas and the Enduring Struggle for Freedom National Heritage Area 
(a)EstablishmentThere is established in the State of Kansas the Bleeding Kansas and the Enduring Struggle for Freedom National Heritage Area. 
(b)BoundariesThe Heritage Area shall include the following: 
(1)An area located in eastern Kansas and western Missouri, consisting currently of Allen, Anderson, Bourbon, Cherokee, Clay, Coffey, Crawford, Douglas, Franklin, Geary, Johnson, Labette, Leavenworth, Linn, Miami, Neosho, Pottawatomie, Riley, Shawnee, Wabaunsee, Wilson, Woodson, Wyandotte Counties in Kansas and tentatively including additional counties in Kansas and western Missouri to be included in the development of the management plan. 
(2)Contributing sites, buildings, and districts within the area will be recommended by the management plan. 
(c)MapFinal boundary will be defined during the management plan development. A map of the Heritage Area shall be included in the management plan. The map shall be on file in the appropriate offices of the National Park Service, Department of the Interior. 
(d)Management entityThe management entity for the Heritage Area shall be Territorial Kansas Heritage Alliance, a nonprofit organization established in the State of Kansas, recognized by the Secretary, in consultation with the chief executive officer of the State of Kansas, that agrees to perform the duties of a local coordinating entity under this Act. 
5.Authorities, duties, and prohibitions of the management entity 
(a)AuthoritiesThe management entity may, for purposes of preparing and implementing the management plan, use funds made available under this Act to— 
(1)prepare a management plan for the Heritage Area; 
(2)prepare reports, studies, interpretive exhibits and programs, historic preservation projects, and other activities recommended in the management plan for the Heritage Area; 
(3)pay for operational expenses of the management entity incurred within the first 10 fiscal years beginning after the date of the enactment of this Act designating the Heritage Area; 
(4)make grants or loans to entities defined in the management plan; 
(5)enter into cooperative agreements with the State of Kansas, its political subdivisions, nonprofit organizations, and other organizations; 
(6)hire and compensate staff; 
(7)obtain money from any source under any program or law to be used for a regrant program requiring the recipient of such money to make a contribution in order to receive it; 
(8)contract for goods and services; and 
(9)offer a competitive grants program to contributing partners requiring a dollar-for-dollar match of Federal funds. 
(b)Duties of the management entityIn addition to developing the management plan, the management entity shall— 
(1)give priority to the implementation of actions, goals, strategies, and standards set forth in the management plan, including assisting units of government and other persons in— 
(A)encouraging economic viability in the Heritage Area in accordance with the goals of the management plan; 
(B)establishing interpretive exhibits in the Heritage Area; 
(C)increasing public awareness of and appreciation for the cultural, historical, and natural resources of the Heritage Area; 
(D)supporting the restoration of historic buildings that are— 
(i)located in the Heritage Area; and 
(ii)related to the themes of the Heritage Area; 
(E)the conservation of contributing landscapes and natural resources; and 
(F)the installation throughout the Heritage Area of signs identifying public access points and sites of interest; 
(2)prepare and implement the management plan while considering the interests of diverse units of government, businesses, private property owners, and nonprofit groups within the Heritage Area; 
(3)conduct public meetings in conjunction with training and skill building workshops regarding the development and implementation of the management plan; and 
(4)for any fiscal year for which Federal funds are received under this Act— 
(A)submit to the Secretary a report that describes, for the year— 
(i)accomplishments of the management entity; 
(ii)expenses and income of the management entity; 
(iii)each entity to which a grant was made; and 
(iv)an accounting of matching funds obtained to meet grant guidelines; 
(B)conduct an annual audit with a neutral auditing firm and make available for audit by Congress, the Secretary, and appropriate units of government, all records pertaining to the expenditure of the funds and any matching funds; and 
(C)require, for all agreements authorizing expenditure of Federal funds by any entity, that the receiving entity make available for audit all records pertaining to the expenditure of their funds. 
(c)Prohibition of acquisition of real propertyThe management entity shall not use Federal funds received under this Act to acquire real property or an interest in real property. 
(d)Other sourcesNothing in this Act precludes the management entity from using Federal funds from other sources for authorized purposes. 
6.Management plan 
(a)RequirementsThe management entity shall: 
(1)Management planNot later than 3 years after the date funds are made available for this purpose, prepare and submit a management plan reviewed by participating units of local government within the boundaries of the proposed Heritage Area. 
(2)CollaborationCollaborate with and consider the interests of diverse units of government, businesses, tourism officials, private property owners, and nonprofit groups within the geographic area of the Heritage Area in developing and implementing such a management plan. 
(3)Public involvementEnsure regular public involvement, including public meetings at least annually, regarding the implementation of the management plan. 
(b)Contents of management planThe management plan prepared for the Heritage Area shall— 
(1)present a comprehensive program for the conservation, interpretation, funding, management, and development of the Heritage Area, in a manner consistent with the existing local, State, and Federal land use laws and compatible economic viability of the Heritage Area; 
(2)establish criteria or standards to measure what is selected for conservation, interpretation, funding, management, and development; 
(3)involve residents, public agencies, and private organizations working in the Heritage Area; 
(4)specify and coordinate, as of the date of the management plan, existing and potential sources of technical and financial assistance under this and other Federal laws to protect, manage, and develop the Heritage Area; and 
(5)include— 
(A)actions to be undertaken by units of government and private organizations to protect, conserve, and interpret the resources of the Heritage Area; 
(B)an inventory of the resources contained in the Heritage Area, including a list of any property in the Heritage Area that is related to the themes of the Heritage Area and that meets the establishing criteria (such as, but not exclusive to, visitor readiness) to merit preservation, restoration, management, development, or maintenance because of its natural, cultural, historical, or recreational significance; 
(C)policies for resource management including the development of intergovernmental cooperative agreements, private sector agreements, or any combination thereof, to protect the historical, cultural, recreational, and natural resources of the Heritage Area in a manner consistent with supporting appropriate and compatible economic viability; 
(D)a program for implementation of the management plan by the designated management entity, in cooperation with its partners and units of local government; 
(E)evidence that relevant State, county, and local plans applicable to the Heritage Area have been taken into consideration; 
(F)an analysis of ways in which local, State, and Federal programs may best be coordinated to promote the purposes of this Act; and 
(G)a business plan that— 
(i)describes in detail the role, operation, financing, and functions of the management entity for each activity included in the recommendations contained in the management plan; and 
(ii)provides, to the satisfaction of the Secretary, adequate assurances that the management entity is likely to have the financial resources necessary to implement the management plan for the Heritage Area, including resources to meet matching requirement for grants awarded under this Act. 
(c)Public noticeThe management entity shall place a notice of each of its public meetings in a newspaper of general circulation in the Heritage Area and shall make the minutes of the meeting available to the public. 
(d)Disqualification from fundingIf a proposed management plan is not submitted to the Secretary within 4 years of the date of the enactment of this Act, the management entity shall be ineligible to receive additional funding under this title until the date on which the Secretary receives the proposed management plan. 
(e)Approval and disapproval of management planThe Secretary shall approve or disapprove the proposed management plan submitted under this title not later than 90 days after receiving such proposed management plan. 
(f)Action following disapprovalIf the Secretary disapproves a proposed management plan, the Secretary shall advise the management entity in writing of the reasons for the disapproval and shall make recommendations for revisions to the proposed management plan. The Secretary shall approve or disapprove a proposed revision within 90 days after the date it is submitted. 
(g)Approval of amendmentsThe Secretary shall review and approve substantial amendments to the management plan. Funds appropriated under this title may not be expended to implement any changes made by such amendment until the Secretary approves the amendment. 
7.Technical and financial assistance; other Federal agencies 
(a)Technical and financial assistance 
(1)In generalOn the request of the management entity, the Secretary may provide technical and financial assistance for the development and implementation of the management plan. 
(2)Priority for assistanceIn providing assistance under paragraph (1), the Secretary shall give priority to actions that assist in— 
(A)conserving the significant cultural, historic, and natural resources of the Heritage Area; and 
(B)providing educational, interpretive, and recreational opportunities consistent with the purposes of the Heritage Area. 
(3)Spending for non-Federal propertyThe management entity may expend Federal funds made available under this Act on non-Federal property that— 
(A)meets the criteria in the approved management plan; or 
(B)is listed or eligible for listing on the National Register of Historic Places. 
(4)Other assistanceThe Secretary may enter into cooperative agreements with public and private organizations to carry out this subsection. 
(b)Other Federal agenciesAny Federal entity conducting or supporting an activity that directly affects the Heritage Area shall— 
(1)consider the potential effect of the activity on the purposes of the Heritage Area and the management plan; 
(2)consult with the management entity regarding the activity; and 
(3)to the maximum extent practicable, conduct or support the activity to avoid adverse effects on the Heritage Area. 
(c)Other assistance not affectedThis Act does not affect the authority of any Federal official to provide technical or financial assistance under any other law. 
(d)Notification of other Federal activitiesThe head of each Federal agency shall provide to the Secretary and the management entity, to the extent practicable, advance notice of all activities that may have an impact on the Heritage Area. 
8.Private property protection 
(a)Access to private propertyNothing in this Act shall be construed to require any private property owner to permit public access (including Federal, State, or local government access) to such private property. Nothing in this Act shall be construed to modify any provision of Federal, State, or local law with regard to public access to or use of private lands. 
(b)LiabilityDesignation of the Heritage Area shall not be considered to create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property. 
(c)Recognition of authority to control land useNothing in this Act shall be construed to modify any authority of Federal, State, or local governments to regulate land use. 
(d)Participation of private property owners in heritage areasNothing in this Act shall be construed to require the owner of any private property located within the boundaries of the Heritage Area to participate in or be associated with the Heritage Area. 
(e)Land use regulation 
(1)In generalThe management entity shall provide assistance and encouragement to State and local governments, private organizations, and persons to protect and promote the resources and values of the Heritage Area. 
(2)EffectNothing in this Act— 
(A)affects the authority of the State or local governments to regulate under law any use of land; or 
(B)grants any power of zoning or land use to the management entity. 
(f)Private property 
(1)In generalThe management entity shall be an advocate for land management practices consistent with the purposes of the Heritage Area. 
(2)EffectNothing in this Act— 
(A)abridges the rights of any person with regard to private property; 
(B)affects the authority of the State or local government regarding private property; or 
(C)imposes any additional burden on any property owner. 
9.Requirements for inclusion of private property 
(a)Notification and consent of property owners requiredNo privately owned property shall be governed by the management plan for the Heritage Area until the owner of that private property has been notified in writing by the management entity and has given written consent for such inclusion to the management entity. 
(b)Landowner withdrawAny owner of private property included within the boundary of the Heritage Area, and not notified under subsection (a), shall have their property immediately removed from the boundary by submitting a written request to the management entity. 
10.Savings provisions 
(a)Rules, regulations, standards, and permit processesNothing in this Act shall be construed to impose any environmental, occupational, safety, or other rule, regulation, standard, or permit process in the Heritage Area that is different from those that would be applicable if the Heritage Area had not been established. 
(b)Water and water rightsNothing in this Act shall be construed to authorize or imply the reservation or appropriation of water or water rights. 
(c)No diminishment of state authorityNothing in this Act shall be construed to diminish the authority of the State to manage fish and wildlife, including the regulation of fishing and hunting within the Heritage Area. 
(d)Existing national heritage areasNothing in this Act shall affect any national heritage area so designated before the date of the enactment of this Act. 
11.Authorization of Appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act $10,000,000, of which not more than $1,000,000 may be authorized to be appropriated for any fiscal year. 
(b)Cost-sharing requirementThe Federal share of the total cost of any activity assisted under this Act shall be not more than 50 percent. 
12.Termination of authority The authority of the Secretary to provide assistance under this Act terminates on the date that is 10 years after the date of the enactment of this Act. 
 
